Citation Nr: 1522342	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine, L4-5 and L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to November 1986 and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which continued a 20 percent rating for the Veteran's lumbar spine degenerative disc disease.

In a January 2010 statement, the Veteran stated that he had lost his job due, in part, to his lumbar spine disability.  In the context of an increased rating claim, evidence of unemployability due to service-connected disabilities may raise a derivative claim for a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2011).  While the Veteran filed a formal TDIU claim in November 2014 that was adjudicated by the RO in an April 2015 rating decision, this derivative claim is part and parcel of the current claim for a higher rating, and therefore the Board can exercise jurisdiction over it.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to April 13, 2015, lumbar spine degenerative disc disease was manifested by forward flexion greater than 30 degrees; from that date, forward flexion was 30 degrees.

2.  When viewed collectively with his work history and educational level, the Veteran's service-connected disabilities rendered him unable to obtain or maintain a substantially gainful occupation as of November 15, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for lumbar spine degenerative disc disease have not been met prior to April 13, 2015.  From that date, the criteria for a 40 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014). 

2.  The criteria for a TDIU have been met from November 15, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information concerning his increased rating claim in an August 2009 letter prior to the initial adjudication of this claim in November 2009.  A November 2014 letter provided him with the relevant information his claim for TDIU, which was then adjudicated by the RO in April 2015.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  Information regarding the Veteran's employment during the period on appeal has also been obtained from his employers.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; record the relevant findings to assess the severity of his lumbar spine disability; and provide information regarding the functional impact of his service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

"Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in  DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran is currently assigned a 20 percent rating under Diagnostic Code (DC) 5242, which is part of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under this formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent for unfavorable ankylosis of the entire spine.

The Veteran underwent a VA examination in October 2009.  On examination, forward flexion of the lumbar spine was 35 degrees, and this level of function was not decreased by pain, fatigue, weakness, lack of endurance, or incoordination.  Private records dated December 2009 only reflect that the lumbar spine is "moderately restricted" in flexion, without mention of any specific measurement in degrees.

Another VA examination in April 2015 noted forward flexion of only 30 degrees.  Ankylosis was not present.

Based on these findings, the Board finds that a rating higher than 20 percent is not warranted prior to April 13, 2015.  The available evidence from this period indicates that the Veteran's lumbar spine disability was manifested by 35 degrees of forward flexion, even when pain, fatigue, and other limiting factors are considered.  As noted above, a higher 40 percent rating is not appropriate unless forward flexion is 30 degrees or less, or there is favorable ankylosis of the lumbar spine.

However, from April 13, 2015, a higher 40 percent rating is warranted, as the VA examination conducted on that date specifically documented forward flexion of just 30 degrees, which is consistent with this higher rating.  An even higher 50 percent rating is not warranted, however.  Such a rating is warranted only when there is unfavorable ankylosis of the lumbar spine.  The April 2015 VA examiner also specifically stated that no ankylosis was present.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, there is no indication of any bowel or bladder impairment.  However, the Veteran has specifically argued for a separate rating for radiculopathy of the bilateral lower extremities.  See March 2010 Notice of Disagreement.

DC 8520 and DC 8521 address paralysis of the sciatic and external popliteal nerves, respectively.  Each provides for a 10 percent rating when there is mild incomplete paralysis of the associated nerve.  38 C.F.R. § 4.124a.  Higher ratings are available for more severe degrees of incomplete paralysis, or for complete paralysis.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

VA records dated May 2009 reflect complaints of pain radiating to the lateral aspects of the bilateral thighs.  The October 2009 VA examination noted hyperactive knee and ankle jerk reflexes and a few beats of clonus bilaterally.  

In July 2010, the Veteran's private physician stated that the Veteran only had lower extremity symptoms following specific activities, such as sitting in a vehicle.  He acknowledged, however, that the Veteran does not have constant leg discomfort, and did not have leg discomfort at the time he treated the Veteran in December 2009.

The April 2015 VA examination noted deep tendon reflexes were 3+ (hyperactive), and unsustained clonus was present bilaterally.  However, strength and sensation in the lower extremities were both normal, and the examiner stated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.

Based on this evidence, the Board finds that separate ratings are not warranted for radiculopathy of the lower extremities.  The objective findings of hyperactive reflexes and unsustained clonus, when viewed alongside the normal findings for strength and sensation, do not rise to a level of "mild" incomplete paralysis as contemplated by the rating criteria.  The Board notes the report by the Veteran's private physician that greater levels of symptomatology, such as numbness, occur with specific activities.  Even if that is the case, these symptoms do not occur with sufficient frequency to otherwise warrant a separate compensable rating.  While the Veteran did complain of radiating pain in May 2009, no such symptoms were noted during either VA examination in 2009 or 2015, or the Veteran's private treatment in December 2009.  The April 2015 examiner specifically stated that the Veteran did not have any signs or symptoms or radiculopathy.  Therefore, separate compensable ratings for neurologic abnormalities are not warranted.

The Board also has considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71, DC 5243.  Incapacitating episodes are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In this case, notwithstanding the reported history of incapacitating episodes by the Veteran during his October 2009 VA examination, the available VA and private treatment records do not document any bed rest actually prescribed by a physician for treatment of the Veteran's lumbar spine disability.  Therefore, by definition, he has not had any incapacitating episodes, so a rating under DC 5243 would be inappropriate.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine degenerative disc disease with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain, muscle spasms, and limitation of motion associated with his lumbar spine disability, as well as his reported neurologic complaints, are expressly contemplated by the rating schedule.  There is no indication that his condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

As the Court explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such veteran.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."

The Board notes that, in a January 2010 statement, the Veteran reported that he lost his job in August 2009.  However, the record reflects that the Veteran has, in fact, been gainfully employed throughout most of the appeal period.  In his November 2014 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported that he stopped working at T.N. in August 2009, then worked for two different companies (K.M. and A.C.S.) from March 2010 through November 2014.  Information provided by these employers corroborates these dates of employment.  Moreover, these employers reported that the Veteran earned at least $22,901.91 annually, which greatly exceeds the poverty thresholds for a single person for those years.  See United States Census Bureau Poverty Thresholds 2010-2014.  These employers also stated that no concessions were made to accommodate the Veteran's disabilities.  There is also no indication that the Veteran was employed in a family-run business, sheltered workshop, or other protected environment suggestive of marginal employment.

Therefore, consideration of a TDIU is only appropriate for the period from August 13, 2009 to March 7, 2010, and the period beginning November 15, 2014, as these are the dates during the appeal period in which the Veteran was not gainfully employed.

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Service connection is in effect for tension headaches, fibromyalgia, lumbar spine degenerative disc disease, cervical spine degenerative disc disease, and a scar on the right parietal/occipital scalp.  From August 2009 to March 2010, the Veteran had a combined 50 percent disability rating, and therefore does not meet the schedular criteria for a TDIU for that period.  From November 2014, his combined rating is 80 percent, and in light of the increased rating granted above, his combined rating is 90 percent as of April 2015.  Therefore, the schedular criteria are satisfied for this latter period.

When a Veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

In his VA Form 21-8940, the Veteran reported having two years of college level education.  He reported working as a diesel mechanic from 1992 to 1999, though information from this employer is not available.  Information provided by the Veteran and his employers further shows that he worked as a diesel technician for T.N. from November 2000 until August 2009.  In a January 2010 statement, the Veteran stated that he was no longer able to physically or mentally work as a diesel technician.  However, according to the information provided by T.N., there were no concessions made to accommodate the Veteran's disabilities, the Veteran lost no time due to disabilities in his last 12 months of employment, and he simply quit the job.

He subsequently worked at K.M. as a welder and assembler.  He worked there from March 2010 through November 2012.  According to this employer, the Veteran did not report having any disabilities, did not lose any time from work due to disability in the most recent year, and left in November 2012 simply to work for a new company.  He then worked at A.C.S. from December 2012 to November 2014 as a sugar screen operator for approximately 2 years, during which no concessions were made for his disabilities and no time was lost in the most recent year due to disability.  He voluntarily quit this position.

In other words, the evidence indicates that the Veteran worked from 1992 until August 2009 in a physically demanding job as a diesel technician.  He then stopped working for approximately 7 months before resuming work in another physically-oriented job as a welder/assembler, then as a sugar screen operator.  None of his employers from 2000 onward indicate that they had any awareness that the Veteran was disabled or made any work concessions on account of his disability, and they do not document any missed time from work resulting from disability.  They all indicate that he voluntarily left his job.  

The Board notes that there is little medical evidence in the claims file regarding the functional impact of the Veteran's service-connected disabilities for the period from August 2009 to March 2010.  However, given that the Veteran does not meet the schedular criteria for a TDIU for this period, and in light of the facts regarding his employment above, a TDIU for the period from August 13, 2009 to March 7, 2010, is not warranted.  Common sense dictates that it is unlikely that the Veteran was unemployed for those 7 months due solely to service-connected disabilities during what is otherwise a 22-year period of uninterrupted physically-oriented employment in which no employer had knowledge of the Veteran's disability or a record of him losing time from work in the last year of his employment, and where 3 employers report that the Veteran simply left his job of his own volition.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("Jurors may properly 'use their common sense' and 'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings.'")(quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).

With respect to the period from November 15, 2014, the Veteran was afforded VA examinations in April 2015 to assess the functional impairment associated with his service-connected disabilities.  According to these examination reports, the Veteran's lumbar spine condition prevented him from doing work that required a lot of bending, twisting, lifting, or prolonged sitting.  His headache condition prevented him from working when he had a migraine, which occurred three to four times per month.  His cervical spine and fibromyalgia conditions did not impact his ability to work.  Although there is no specific opinion addressing the Veteran's scalp scar, the Board notes that the record contains no complaints or treatment associated with this condition, and the Veteran did not identify it as a condition affecting employment in any of his submissions.

The Veteran stated that he was hired by A.C.S. for a supervisor position.  Due to understaffing, he was required to take on physical duties as well, even though he told them about his disabilities.  He said that he could not keep up with this physical job.  See November 2014 Statement.  As noted above, according to A.C.S., the Veteran worked as a sugar screen operator until November 2014, when he voluntarily quit.  During his employment, he did not mention any disability and did not lose any time to disability in the last year of his unemployment.

Based on this evidence, a TDIU is warranted from November 15, 2014.  Not only does he meet the schedular criteria for this period, but the evidence regarding the functional impact of his service-connected disabilities makes it unlikely that he would be able to obtain or maintain substantially gainful employment that is consistent with educational level and extensive history of physically-oriented employment.  That is, because he cannot engage in occupational duties involving bending, twisting, lifting, or prolonged sitting, and because he cannot work 3 to 4 times a month during active migraines, it is unlikely that he would be able to work in jobs such as diesel technician or welder to a degree that would be substantially gainful.


ORDER

Prior to April 13, 2015, a rating higher than 20 percent for lumbar spine degenerative disc disease at L4-5 and L5-S1 is denied.

From April 13, 2015, a 40 percent rating for lumbar spine degenerative disc disease at L4-5 and L5-S1 is granted.

Prior to November 15, 2014, a TDIU is denied.

From November 15, 2014, a TDIU is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


